DETAILED ACTION
This Office action is in response to Amendment filed on 06/01/2021.  Claims 1, 5-8, 12-15, and 19-26 were pending with claims 1, 8, and 15 amended and claims 2-4, 9-11, and 16-18 canceled.  Claims 1, 5-8, 12-15, and 19-26 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 06/01/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Lisa N. Benado (Reg. Num: 39905) on 06/10/2021.


Listing of Claims:
1.	(Currently Amended) A non-transitory computer-readable storage medium carrying program instructions thereon, the program instructions when executed by one or more processors of a client computing device cause the one or more processors to perform operations comprising:
obtaining web service metadata from a web service;
determining one or more capabilities of the web service based on the web service metadata, wherein the one or more capabilities include providing attributes for a spreadsheet;
configuring, by the client computing device, a table component in the spreadsheet based on the one or more capabilities and the web service metadata, wherein configuring the table component includes:
determining a relationship between two or more related attributes, and
mapping each of the two or more related attributes to respective columns of the table component based on the determined relationship of one related attribute with one or more corresponding other related attributes;
rendering the table component in the spreadsheet, wherein the rendered table component includes a data request element;
in response to activation of the data request element, retrieving, by the client computing device, data from the web service including one or more data values in a non-human readable format;
, wherein the stored mappings are stored in the spreadsheet;
tracking data changes in the spreadsheet based on user input;
translating, by the client computing device, the one or more display values including the data changes, to one or more corresponding data values in a non-human readable format by using the stored mappings; and
sending the data changes from the spreadsheet to the web service.

8.	(Currently Amended) A computer-implemented method for editing a spreadsheet by a client computing device, the method comprising:
obtaining web service metadata from a web service;
determining one or more capabilities of the web service based on the web service metadata, wherein the one or more capabilities include providing attributes for a spreadsheet;
configuring, by the client computing device, a table component in the spreadsheet based on the one or more capabilities and the web service metadata, wherein configuring the table component includes:
determining a relationship between two or more related attributes, and
mapping each of the two or more related attributes to respective columns of the table component based on the determined relationship of one related attribute with one or more corresponding other related attributes;
rendering the table component in the spreadsheet, wherein the rendered table component includes a data request element;

translating, by the client computing device, the one or more data values to one or more corresponding display values in a human readable format by using stored mappings of display values to data values, wherein the stored mappings are stored in the spreadsheet;
tracking data changes in the spreadsheet based on user input;
translating, by the client computing device, the one or more display values including the data changes, to one or more corresponding data values in a non-human readable format by using the stored mappings; and
sending the data changes from the spreadsheet to the web service.

15.	(Currently Amended) A system comprising:
one or more processors of a client computing device; and
logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors and when executed operable to perform operations comprising:
obtaining web service metadata from a web service;
determining one or more capabilities of the web service based on the web service metadata;
configuring, by the client computing device, a table component in a spreadsheet based on the one or more capabilities and the web service metadata, wherein configuring the table component includes:

mapping each of the two or more related attributes to respective columns of the table component based on the determined relationship of one related attribute with one or more corresponding other related attributes;
rendering the table component in the spreadsheet, wherein the rendered table component includes a data request element;
in response to activation of the data request element, retrieving, by the client computing device, data from the web service including one or more data values in a non-human readable format;
translating, by the client computing device, the one or more data values to one or more corresponding display values in a human readable format by using stored mappings of display values to data values, wherein the stored mappings are stored in the spreadsheet;
tracking data changes in the spreadsheet based on user input;
translating, by the client computing device, the one or more display values including the data changes, to one or more corresponding data values in a non-human readable format by using the stored mappings; and
sending the data changes from the spreadsheet to the web service.






REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “in response to activation of the data request element, retrieving, by the client computing device, data from the web service including one or more data values in a non-human readable format; translating, by the client computing device, the one or more data values to one or more corresponding display values in a human readable format by using stored mappings of display values to data values, wherein the stored mappings are stored in the spreadsheet; tracking data changes in the spreadsheet based on user input; translating, by the client computing device, the one or more display values including the data changes, to one or more corresponding data values in a non-human readable format by using the stored mappings” as stated in claim 1 (and similarly in claims 8 and 15).  These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record.  A review of claims 1, 5-8, 12-15, and 19-26 indicated that claims 1, 5-8, 12-15, and 19-26 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446